DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 01/11/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-7 and 12-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Acharya (US 2017/0083998 A1) in view of Crow et al. (US 2009/0153571 A1).
7.	With reference to claim 1, Acharya teaches A method for generating graphic surfaces to be displayed on a screen, the method being implemented by a graphics processor (“GPU 12 may store a fully formed image in system memory 10. Display processor 14 may retrieve the image from system memory 10 and/or output buffer 16 and output values that cause the pixels of display 8 to illuminate to display the image. In some examples, display processor 14 may be configured to perform 2D operations on data to be displayed, including scaling, rotation, blending, and compositing. Display 8 may be the display of computing device 2 that displays the image content generated by GPU 12. Display 8 may be a liquid crystal display (LCD), an organic light emitting diode display (OLED), a cathode ray tube (CRT) display, a plasma display, or another type of display device.” [0062] “One or more software applications 18 may include one or more drawing instructions that instruct GPU 12 to render a graphical user interface (GUI), a graphics scene, graphical data, or other graphics related data. For example, the drawing instructions may include instructions that define a set of one or more graphics primitives to be rendered by GPU 12. In some examples, the drawing instructions may, collectively, define all or part of a plurality of windowing surfaces used in a GUI.”[0054]) Acharya also teaches generating a first graphic surface to be displayed on the screen; (“CPU 6 may generate a command switching between generating the first graphic surface and generating a second graphic surface; generating the second graphic surface to be displayed on the screen; (“GPU 12 may context switch from one application to another application that may contain draws (e.g., graphics) or dispatches (e.g., compute).” [0070] “In response to receiving the context switch triggering event, the processing unit may be configured to prepare for a context switch (52) ultimately resulting in the processing unit context switching from a first process (e.g., the switched-out process) to a second process (e.g., the switched-in process). To do so, the processing unit may be configured to generate (54) one or more signatures corresponding to context information stored in on-chip memory of the processing unit. In some examples, the context information may correspond to the first process (e.g., the switched-out process).” [0091] “Graphics processing pipeline 30 may be configured to receive one or more graphics processing commands from CPU 6, via GPU driver 22, and to execute the graphics processing commands to generate displayable graphics images.” [0081]) Acharya teaches the switching includes:  + saving a graphic execution context of the first graphic surface; (“it may be that the processing unit saves context information corresponding to a process when the process is switched-out,” [0028]) Acharya also teaches if the generation of the second graphic surface had been interrupted during a preceding switch with the generation of another graphic surface, context having been saved during said preceding switch. (“a switched-out process may refer to a process for which execution is interrupted or paused (e.g., stopped, halted, postponed, etc.) for a switched-in process. … a switched-in process may refer to execution of a process on a processing unit that results in interrupting or pausing (e.g., stopping, halting, postponing, etc.) execution of another process (e.g., switched-out process).” [0038-0039] “a context switch triggering event may be triggered by or be received from, for example, a scheduler (e.g., a scheduling processor or a scheduling unit) in a multitasking environment, an interrupt handler for handling one or more interrupts, or a mode controller for controlling a transition between modes (e.g., when switching over from kernel mode to user mode). In such examples, the triggering event may itself be a process schedule event, an interrupt, a request to transition from one mode to another mode, or any instruction relating to a triggering event causing the processing unit to prepare for a context switch, and ultimately perform a context switch. In some examples, a context switch may be triggered asynchronously from workload submission. For example, while a processing unit (e.g., GPU 12) may be working on something (e.g., a task or a process), the processing unit may provide a scheduler (e.g., scheduling processor or scheduling unit) with an interrupt or similar mechanism configured to preempt or otherwise interrupt what the processing unit is working on (e.g., a task or a process). In some examples, the processing unit may be configured to pause or otherwise stop execution of the first process before applying one or more signature algorithms to the context information corresponding to a switched-out process (e.g., the first process in this example). In other examples, the processing unit may be configured to apply one or more signature algorithms to the context information 

    PNG
    media_image1.png
    744
    475
    media_image1.png
    Greyscale


Acharya does not explicitly teach restoring a graphic execution context of the second graphic surface, the restored context having been saved. This is what Crow teaches (“The coarse rasterizer includes an interrupt handler 627 and a backing store 629. The interrupt handler 627 receives interrupts, and saves the state of the 
8.	With reference to claim 2, Acharya teaches the graphic surfaces are generated for several distinct software applications, and each respective software application is associated with a set of graphic surface(s) and graphic execution context(s). (“A user may provide input to computing device 2 to cause CPU 6 to execute one or more software applications, such as one or more software application 18. The one or more software applications 18 that execute on CPU 6 (or on one or more other components of computing device 2) may include, for example, an operating system, a word processor application, an email application, a spreadsheet application, a media player application, a video game application, a graphical user interface application, or another type of software application that uses graphical data for 2D or 3D 
9.	With reference to claim 3, Acharya teaches sets are disjoint from one another; each set including a list of attribute(s) for each graphic surface. (“A single signature may be generated for each application of a signature algorithm. For example, if two signatures are generated for the context information, that means that two signature algorithms were applied to two different sets of context information.” [0094] “Geometry processing stage 34 may perform per-vertex operations and/or primitive setup operations on one or more vertices in order to generate primitive data for 
10.	With reference to claim 4, Acharya teaches a respective overall limit duration ​is associated with the generation of the set of graphic surface(s) of each software application, and if the overall limit duration is reached for a respective application during generating a current graphic surface of the set of graphic surface(s) of said respective application, then said generating the current graphic surface is interrupted, and the switching step is done before the generating a subsequent graphic surface of a set of graphic surface(s) of another software application. (“the processing unit may be configured to apply a signature algorithm to context information as a whole. In other examples, the processing unit may be configured to apply a signature algorithm to each type or group of context information instead of the context information as a whole. In such examples, it may be recognized that certain types or groups of context information may change more frequently than other types or groups of context information. The processing unit may be configured to track each type or group of context information for changes by applying a signature algorithm to generate a signature for each type or group of context information.” [0096] “One or more software applications 18 may include one or more drawing instructions that instruct GPU 12 to render a graphical user interface (GUI), a graphics scene, graphical data, or other graphics related data. For example, the drawing instructions may include instructions that define a set of one or more graphics primitives to be rendered by GPU 12. In some examples, the drawing instructions may, collectively, define all or part of a 
11.	With reference to claim 5, Acharya teaches a respective unitary limit duration ​is associated with each generating a respective graphic surface, and if the unitary limit duration for a respective graphic surface is reached, then the generating the respective graphic surface is interrupted, and the switching step is done before the generating a subsequent graphic surface. (“the processing unit may be configured to apply a signature algorithm to context information as a whole. In other examples, the processing unit may be configured to apply a signature algorithm to each type or group of context information instead of the context information as a whole. In such examples, it may be recognized that certain types or groups of context information may change more frequently than other types or groups of context information. The processing unit may be configured to track each type or group of context information for changes by applying a signature algorithm to generate a signature for each type or group of context information.” [0096] “One or more software applications 18 may include one or more drawing instructions that instruct GPU 12 to render a graphical user interface (GUI), a graphics scene, graphical data, or other graphics related data. For example, the drawing instructions may include instructions that define a set of one or more graphics primitives to be rendered by GPU 12. In some examples, the drawing 
12.	With reference to claim 6, Acharya teaches each graphic surface is associated with a respective generating frequency, and the value of the unitary limit duration of a respective graphic surface depends on the generating frequency of said graphic surface. (“the processing unit may be configured to apply a signature algorithm to context information as a whole. In other examples, the processing unit may be configured to apply a signature algorithm to each type or group of context information instead of the context information as a whole. In such examples, it may be recognized that certain types or groups of context information may change more frequently than other types or groups of context information. The processing unit may be configured to track each type or group of context information for changes by applying a signature algorithm to generate a signature for each type or group of context information.” [0096])
13.	With reference to claim 7, Acharya teaches a maximum refresh time is associated with each respective graphic surface, the value of the maximum refresh time depending on the dimensions of the respective graphic surface, and if the maximum refresh time is reached for a respective graphic surface during a generating step of said respective graphic surface, then the generating step of the respective graphic surface is interrupted, and the saving of a graphic execution context of said respective graphic surface is not done during the subsequent switching step. (“the processing unit may be configured to apply a signature algorithm to context information as a whole. In other examples, the processing unit may be configured to apply a signature algorithm to each type or group of context information instead of the context information as a whole. In such examples, it may be recognized that certain types or groups of context information may change more frequently than other types or groups of context information. The processing unit may be configured to track each type or group of context information for changes by applying a signature algorithm to generate a signature for each type or group of context information. While increasing the computational cost for generating and comparing signatures, this increase in computational cost is offset in such examples because the processing unit may more efficiently reduce the number of saves and/or restores across multiple context switches. As used herein, reducing the number of saves and/or restores may also refer to reducing the amount of data being saved and/or the amount of data being restored.” [0096]) “The processing unit may be configured to receive a context switch triggering event (50). At the time the triggering event is received, the processing unit may be executing one or more processes. In some examples, a context switch triggering event may be triggered by or be received from, for example, a scheduler (e.g., a scheduling processor or a scheduling unit) in a multitasking environment, an interrupt handler for handling one or more interrupts, or a mode controller for controlling a transition between modes (e.g., when switching over from kernel mode to user mode). In such examples, the triggering event may itself be a 
14.	With reference to claim 12, Acharya teaches during the switching step, the graphic execution context saved for the respective graphic surface includes at least one information item chosen from the group consisting of: + a rendering library information item; + an information item on a memory location and a memory size of graphic command(s) to be executed for the respective graphic surface; and + an information item of a hardware resource of the graphics processor accessible for the graphic execution of the respective graphic surface. (“the minimal set of data corresponding to a process that is needed to resume the process following a context switch may refer to the minimal set of data that must be resident on the processing unit to resume processing following a context switch, or may refer to the minimal set of data that must be saved to and/or restored from external memory (e.g., off-chip memory such as system memory 10) to resume processing following a context switch.” [0027] “One or more software applications 18 may include one or more drawing instructions that instruct GPU 12 to render a graphical user interface (GUI), a graphics scene, graphical data, or other graphics related data. For example, the drawing instructions may include instructions that define a set of one or more graphics primitives to be rendered by GPU 12. In some examples, the drawing instructions may, collectively, define all or part of a plurality of windowing surfaces used in a GUI.” [0054] “GPU 12 may, in some instances, be integrated into a motherboard of computing device 2. In other instances, GPU 12 may be present on a graphics card that 
15.	With reference to claim 13, Acharya teaches the rendering library information item is chosen from the group consisting of: a color, a line width, a texture, a texture attribute, a list attribute and an alphanumeric attribute. (“Graphics API 19 may be, for example, an Open Graphics Library (OpenGL®) API, an Open Graphics Library Embedded Systems (OpenGL ES) API, a Direct3D API, an X3D API, a RenderMan API, a WebGL API, an Open Computing Language (OpenCL™), or any other public or proprietary standard GPU compute API. “ [0053] “GPU 12 may be configured to perform graphics operations to render one or more graphics primitives to display 8. Thus, when one or more software applications 18 executing on CPU 6 requires graphics processing, CPU 6 may provide graphics rendering commands along with graphics data to GPU 12 for rendering to display 8. The graphics data may include, e.g., drawing commands, state information, primitive information, texture information, 
16.	Claim 14 is similar in scope to claim 1, and thus is rejected under similar rationale.  Acharya additionally teaches A graphics processor able to generate graphic surfaces to be displayed on a screen, the graphics processor comprising: - a generating module; - a switching module (“CPU 6 may be a microprocessor, such as a central processing unit (CPU) configured to process instructions of a computer program for execution. CPU 6 may comprise a general-purpose or a special-purpose processor that controls operation of computing device 2. A user may provide input to computing device 2 to cause CPU 6 to execute one or more software applications, such as one or more software application 18. The one or more software applications 18 that execute on CPU 6 (or on one or more other components 
s 8-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Acharya (US 2017/0083998 A1) and Crow et al. (US 2009/0153571 A1), as applied to claims 1 and 7 above, and further in view of Hancock et al. (US 20005/0162434 A1).
18.	With reference to claim 8, the combination of Acharya and Crow does not explicitly teach emitting an error signal if the maximum refresh time is reached for a respective graphic surface during a generating step of said respective graphic surface. This is what Hancock teaches (“As stated above, the chain timer can also be used to enforce the periodic budgets allocated to each client. Specifically, during rendering, the processing time allocations are enforced to help further ensure that no graphics client uses more than its allocated processing time. Otherwise, a poor behaving graphics client could potentially take significantly more than its allocated budget. One method for enforcing the time partitioning is to track the processing time of each graphics primitive chain using the chain timer. When the chain timer reaches a point where the graphics primitive chain is about to exceed its budget, the graphics processor rendering is ended and the processing moves to the next appropriate graphics primitive chain. In some graphics processors, the processing can be ended by "resetting" the graphics processor and moving to the graphics primitive chain that corresponds to the next window in the periodic budget. Resetting the graphics processor clears the device out, and puts it in a state in which it can begin to render new graphics primitive chains.” [0055]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hancock into Hancock, in order to allocate processing 
19.	With reference to claim 9, Acharya teaches graphic execution context is saved. (“the minimal set of data corresponding to a process that is needed to resume the process following a context switch may refer to the minimal set of data that must be resident on the processing unit to resume processing following a context switch, or may refer to the minimal set of data that must be saved to and/or restored from external memory (e.g., off-chip memory such as system memory 10) to resume processing following a context switch.” [0027])
The combination of Acharya and Crow does not explicitly teach each generating step of a respective graphic surface further includes incrementing a respective time counter for each graphic surface, and the switching step further includes saving the value of the time counter of the graphic surface; This is what Hancock teaches (“It should be noted that it would generally be desirable to end processing of a graphics primitive chain before the entire periodic budget has been used. Specifically, it is desirable to terminate with enough time remaining in the budget to complete the ending process and start on the next graphics primitive chain before the budget is completely exhausted. This ensures that the processing overhead required to switch to the next chain is available in the current budget, and that none of the next budget is used in the context switch. Additionally, it is generally desirable to leave additional time in the budget to compensate for potential errors in the chain time estimation.” [0056]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hancock into 
20.	With reference to claim 10, Acharya teaches verifying the processing of trace commands received at the input of the graphics processor, and the saving of a graphic execution context of the graphic surface corresponding to said trace command is not done during the subsequent switching step. (“The processing unit may be configured to track each type or group of context information for changes by applying a signature algorithm to generate a signature for each type or group of context information. While increasing the computational cost for generating and comparing signatures, this increase in computational cost is offset in such examples because the processing unit may more efficiently reduce the number of saves and/or restores across multiple context switches. As used herein, reducing the number of saves and/or restores may also refer to reducing the amount of data being saved and/or the amount of data being restored.” [0096] ] “it may be that the processing unit does not need to save any context information (or only needs to save a portion of context information) corresponding to a process when the process is switched-out, but the processing unit may need to restore the context information or a part thereof upon switching-in the process during a subsequent context switch.” [0028])
The combination of Acharya and Crow does not explicitly teach if an incorrect processing of a trace command is detected, then the generating the graphic surface corresponding to said trace command is interrupted; This is what Hancock teaches (“As stated above, the chain timer can also be used to enforce the periodic budgets allocated to each client. Specifically, during rendering, the processing time 
21.	With reference to claim 11, the combination of Acharya and Crow does not explicitly teach the graphic execution context is positioned in an invalid state, for a later reset. This is what Hancock teaches (“The start and stop timer packets are used to start and stop a chain timer. As described above, the chain timer measures the actual processing time used to render the graphics primitive chain. This measurement can be used to adjust the parameters that estimate the processing time for graphics primitives, helping improve the accuracy of the estimation. This measurement can also be used to enforce the allocated partition by ending processing of the chain when it is about to 

Conclusion
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on M-F 9:00am-5:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kent Chang can be reach on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (886)217-9197 (toll-free).  If you would like assistance from a 

/MICHELLE CHIN/

Primary Examiner, Art Unit 2619